EXHIBIT 10.1


AMENDED AND RESTATED
DELAWARE INVESTMENTS U.S., INC.
INCENTIVE COMPENSATION PLAN
Effective November 5, 2007




1.         Purpose.  The purpose of this Amended and Restated Delaware
Investments U.S., Inc. Incentive Compensation Plan (the “Plan”), which was
formerly known as the “Delaware Investments U.S., Inc. Stock Option Plan,” is to
assist Delaware Management Holdings, Inc., a Delaware corporation (the
“Corporation”), and its subsidiaries in attracting, retaining, and rewarding
high-quality executives, investment professionals, employees, and other persons
who provide services to the Corporation and/or its subsidiaries, enabling such
persons to acquire or increase a proprietary interest in the Corporation in
order to strengthen the mutuality of interests between such persons and the
Corporation’s stockholders, and providing such persons with annual and long-term
performance incentives to expend their maximum efforts in the creation of
shareholder value.  This Plan amends, restates, succeeds and replaces the DIUS
Stock Option Plan, originally effective January 1, 2001.


2.         Definitions.  For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof:


(a)         “Award” means any Option, SAR (including Limited SAR), Restricted
Stock or Restricted Stock Unit, including Stock issuable pursuant to the
foregoing, together with any other right or interest granted to a Participant
under the Plan.


(b)         “Beneficiary” means the person, persons, trust or trusts who or
which have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Corporation to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards are
transferred if and to the extent permitted under Section 8(b) hereof.  If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.


(c)         “Change of Control” means (i) with respect to Lincoln, a change of
control of Lincoln within the meaning of the Lincoln National Corporation
Executive Severance Benefit Plan, and (ii) with respect to DIUS or the
Corporation (as the case may be), the consummation of (a) a transaction after
which neither Lincoln (or any successor corporation to Lincoln following a
merger of Lincoln with another corporation, which merger is not a Change of
Control of Lincoln) nor any of its subsidiaries continues to be the beneficial
owner of more than 50% of the combined voting power of the then outstanding
securities of DIUS, or the Corporation (as the case may be) or (b) the sale or
transfer of all or substantially all of DIUS’s, or the Corporation’s (as the
case may be), business or assets to an entity other than Lincoln (or any
successor corporation to Lincoln following a merger of Lincoln with another
corporation, which merger is not a Change of Control of Lincoln) or one of its
subsidiaries.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(d)         “Change of Control Price” means an amount in cash equal to the
higher of (i) the amount of cash and fair market value of property that is the
highest price per share paid (including extraordinary dividends) in any
transaction triggering the Change of Control or any liquidation of shares
following a sale of substantially all assets of the Corporation, or (ii) the
Fair Market Value per share determined as of a Valuation Date occurring at any
time during the 60-day period preceding and 60-day period following the Change
of Control.


(e)         “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including regulations thereunder and successor provisions and
regulations thereto.


(f)         “Committee” means the Compensation Committee of the Board of
Directors of Lincoln.


(g)          “DIUS” means Delaware Investments U.S., Inc.


(h)         “Effective Date” means November 5, 2007.


(i)                 “Eligible Person” means each Executive Officer and other
officers and employees of the Corporation or of any subsidiary, including
employees, agents and brokers who may also be directors of the Corporation.  An
employee on leave of absence may be considered as still in the employ of the
Corporation or a subsidiary for purposes of eligibility for participation in the
Plan.
 


(j)         “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.


(k)         “Executive Officer” means an executive officer of the Corporation as
defined under the Exchange Act.


(l)         “Fair Market Value” means the fair market value of Stock as
determined by the outside appraiser(s), who is (are) selected by the President
of the Corporation with the approval of the Chief Financial Officer of Lincoln
and who is (are) not the outside auditor for the Corporation or for Lincoln,
applying the principles set forth in Appendix A.


(m)                 “Incentive Stock Option” or “ISO” means any Option intended
to be and designated as an incentive stock option within the meaning of Code
Section 422 or any successor provision thereto.


(n)         “Lincoln” means Lincoln National Corporation.


(o)         “Option” means a right, granted to a Participant under Section 6(b)
hereof, to purchase Stock at a specified price during specified time periods.


(p)         “Participant” means an Eligible Person who has been granted an Award
under the Plan that remains outstanding, including a person who is no longer an
Eligible Person.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
(q)         “Restricted Stock” means Stock granted to a Participant under
Section 6(d) hereof.


(r)         “Restricted Stock Unit” or “RSU” means a right to receive Stock,
cash or a combination thereof, granted to a Participant under Section 6(e)
hereof.


(s)         “Stock” means the common stock of DIUS, and such other securities as
may be substituted (or resubstituted) for Stock pursuant to Section 8(c) hereof.


(t)         “Stock Appreciation Right” or “SAR” means a right granted to a
Participant pursuant to Section 6(c) hereof.


(u)                 “Valuation Date” means any date as of which the Fair Market
Value of Stock is determined.  Unless the Committee reasonably concludes that no
purpose under the Plan would be served by determining Fair Market Value as of
such a date, (1) each March 31, June 30, September 30 and each December 31, (2)
any date on which a Change of Control occurs, and (3) any other date as the
Committee in its sole discretion may determine is appropriate for the proper
administration of the Plan will be a Valuation Date.
 


3.         Administration.


(a)         Authority of the Committee.  The Plan shall be administered by the
Committee. The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the Plan, to interpret the
provisions of the Plan, select Eligible Persons to become Participants, grant
Awards, determine the type, number and other terms and conditions (including,
but not limited to, any Stock ownership requirements that may be a condition of
an Award), and all other matters relating to, Awards, prescribe Award agreements
(which need not be identical for each Participant), adopt, amend and rescind
rules and regulations for the administration of the Plan, construe and interpret
the Plan and Award agreements and correct defects and ambiguities, supply
omissions or reconcile inconsistencies therein, and make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan.


(b)         Manner of Exercise of Committee Authority.  Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Corporation, its subsidiaries, Participants, Beneficiaries, transferees under
Section 8(b) hereof or other persons claiming rights from or through a
Participant, and stockholders.  The Committee shall exercise its authority only
by a majority vote of its members at a meeting or without a meeting by a writing
signed by a majority of its members.  The express grant of any specific power to
the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee.  The Committee
may delegate to officers or managers of the Corporation or any subsidiary, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to grant Awards under the Plan or perform administrative functions to
the extent permitted under applicable law.  The Committee may appoint agents to
assist it in administering the Plan.


(c)         Limitation of Liability.  The Committee and each member thereof
shall be entitled, in good faith, to rely or act upon any report or other
information furnished to it, him or her by any Executive Officer, other officer
or employee of the Corporation or a subsidiary, the Corporation’s independent
auditors, consultants or any other agents assisting in the administration of the
Plan.  Members of the Committee and any officer or employee of the Corporation
or a subsidiary acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Corporation with respect to any such action or
determination.
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
4.         Stock Subject to Plan.


(a)         Overall Number of Shares Available for Delivery.  Subject to
adjustment as provided in Section 8(c) hereof, the total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall be 2,500,000; provided, however, that the total number of shares of
Stock with respect to which ISOs may be granted shall not exceed 1,000,000.  Any
shares of Stock delivered under the Plan shall consist of authorized shares.


(b)         Application of Limitation to Grants of Awards.  No Award may be
granted if the number of shares of Stock to be delivered in connection with such
Award or, in the case of an Award measured solely by the increase in value of
shares of stock settleable only in cash (such as cash-only SARs), the number of
shares to which the Award relates, exceeds the number of shares of Stock
remaining available under the Plan minus the number of shares of Stock issuable
in settlement of or relating to then-outstanding Awards.  The Committee may
adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting and make adjustments if the number of shares of Stock actually
delivered differs from the number of shares previously counted in connection
with an Award.


(c)         Availability of Shares Not Delivered under Awards.  Shares of Stock
subject to an Award under the Plan (i) which Award is canceled, expired,
forfeited, settled in cash or otherwise terminated without a delivery of shares
to the Participant, including the number of shares surrendered in payment of any
taxes relating to any Award, or (ii) which shares are repurchased by the
Corporation pursuant to Section 4(d), 4(e) or 7(b) hereof will again be
available for Awards under the Plan, except that if any such shares could not
again be available for Awards to a particular Participant under any applicable
law or regulation, such shares shall be available exclusively for Awards to
Participants who are not subject to such limitation.


(d)         Call Feature.  Upon or after a Participant’s (or Stock holder’s)
termination of employment with the Corporation and all its affiliates, the
Corporation or DIUS may call all shares of Stock held by the Participant (or
Stock holder).  In addition, the Committee may, in its sole discretion, require
the Corporation or DIUS to call shares of Stock.  Subject to the following
sentence, called shares of Stock will be reacquired by the Corporation or DIUS
as soon as practicable after the call for an amount per share equal to (1) the
Fair Market Value of a share as of the Valuation Date immediately preceding the
date of the call if the call occurs before the expiration of the period after
the Valuation Date during which the shares may be put to the Corporation or DIUS
(in accordance with Section 4(e) below), or (2) the Fair Market Value of a share
as of the Valuation Date following the date of the call if the call occurs after
the expiration of the period after the preceding Valuation Date during which the
shares may be put to the Corporation or DIUS (in accordance with Section 4(e)
below).  However, in the case of an outstanding share acquired as the result of
the exercise of an Option occurring prior to November 8, 2006, the Corporation
or DIUS will pay to such Stock holder the Fair Market Value of such share
determined as of the immediately preceding Valuation Date, less $11.31.  In the
case of an outstanding share acquired as the result of the exercise of an Option
occurring after November 8, 2006 but prior to November 5, 2007, the Corporation
or DIUS will pay to such Stock holder the Fair Market Value of such share
determined as of the immediately preceding Valuation Date, plus $7.57.
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
Notwithstanding the foregoing, (1) shares that have been held for six months or
less as of the date of a call will not be called as of that date, but will be
called on the date as of which the Stock holder has held the shares for six
months and one day for an amount equal to the amount determined in accordance
with the preceding paragraph, and (2) the Corporation or DIUS may, in the sole
discretion of the Committee, delay calling shares held by a Stock holder for
less than one year until the day after the first anniversary of the date on
which the Stock holder acquired such shares, in which case the shares will be
reacquired by the Corporation or DIUS for an amount determined in accordance
with the preceding paragraph.  Shares called other than in connection with
termination of employment will be called from each holder of Stock in proportion
to the holder’s total Stock holdings.


(e)         Put Option.  An individual who has acquired shares upon the exercise
of an Option or otherwise pursuant to the grant or settlement of an Award and
has held those shares for more than six months may put the shares back to the
Corporation (or, if directed by the Corporation, to DIUS), Shares may be put to
the Corporation (or, if directed by the Corporation, to DIUS) only during the
15-day period beginning on the date on which valuation results are communicated
to Stock holders, and the Corporation (or, if directed by the Corporation, DIUS)
will pay to the Stock holder the Fair Market Value determined as of the
immediately preceding Valuation Date.  Notwithstanding the foregoing, the length
of the put period beginning on the date on which valuation results are
communicated to Stock holders may be modified by the Committee or the
Corporation provided that the change in put period does not represent a material
and adverse change affecting the Stock holders.  Further, the President of the
Corporation may, in his or her complete discretion, announce additional terms
and conditions (including, but not limited to Stock ownership requirements,
which additional terms and conditions may be outside of a Participant’s original
Award documentation) that must be met before a Participant can exercise the put
option.  In addition, in the case of an outstanding share acquired as the result
of the exercise of an Option occurring prior to November 8, 2006, the
Corporation or DIUS will pay to such Stock holder the Fair Market Value of such
share determined as of the immediately preceding Valuation Date, less
$11.31.  In the case of an outstanding share acquired as the result of the
exercise of an Option occurring after November 8, 2006 and prior to November 5,
2007, the Corporation or DIUS will pay to such Stock holder the Fair Market
Value of such share determined as of the immediately preceding Valuation Date,
plus $7.57.


At the Corporation’s sole discretion, the amount the Corporation is required to
pay pursuant to the preceding sentence may be paid in (i) cash, (ii) a
promissory note (in substantially the form of the note attached hereto as
Appendix B) that requires payment over a period not to exceed five years with
interest each year at a rate equal to the rate paid on Treasury notes of similar
term and similar subordination plus the increment over that rate paid on
borrowings of similar term and similar subordination by Lincoln with such note
to be guaranteed by Lincoln (with a guaranty in substantially the form of the
agreement attached hereto as Appendix C), (iii) freely tradable shares of common
stock of Lincoln having a market value on the date of transfer to the employee
equal to the amount payable to the employee, or (iv) any combination of (i) and
(ii) or (i) and (iii).
 
 
 
5

--------------------------------------------------------------------------------

 

 
5.         Eligibility.  Awards may be granted under the Plan only to Eligible
Persons.


6.         Terms of Awards.


(a)         General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to
Section 8(e) and the provisos therein), such additional terms and conditions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine, including terms requiring forfeiture of Awards in the event of
termination of employment by the Participant, terms permitting a Participant to
make elections relating to his or her Award and such other terms (including, but
not limited to, Stock ownership requirements) that are a condition of an
Award.  The Committee shall (subject to Section 8(e) and the provisos therein)
retain full power and discretion to accelerate, waive or modify, at any time,
any term or condition of an Award that is not mandatory under the Plan.  Except
in cases in which the Committee is authorized to require other forms of
consideration under the Plan, or to the extent other forms of consideration must
be paid to satisfy the requirements of Delaware law, no consideration other than
services may be required for the grant (but not the exercise) of any Award.


(b)         Options.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:


(i)         Exercise Price.  The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee, provided that such
exercise price shall be not less than the Fair Market Value of a share of Stock
on the date of grant of such Option.


(ii)         Time and Method of Exercise.  The Committee shall determine, at the
date of grant or thereafter, the time or times at which or the circumstances
under which an Option may be exercised in whole or in part (including based on
completion of future service requirements), the methods by which such exercise
price may be paid or deemed to be paid, the form of such payment, including,
without limitation, cash, Stock (including Stock acquired in connection with the
exercise of an Option) or through a cashless exercise procedure, and the methods
by or forms in which Stock will be delivered or deemed to be delivered to
Participants.


(iii)                 ISOs.  The terms of any ISO granted under the Plan shall
comply in all respects with the provisions of Code Section 422.  Anything in the
Plan to the contrary notwithstanding, no term of the Plan relating to ISOs shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be exercised, so as to disqualify either the Plan or any
ISO under Code Section 422, unless the Participant has first requested the
change that will result in such disqualification.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
(iv)                 Term of Options.  The term of each Option shall be for such
period as may be determined by the Committee; provided that in no event shall
the term of any Option exceed a period of ten years (or such shorter term as may
be required in respect of an ISO under Code Section 422).


(c)         Stock Appreciation Rights.  The Committee is authorized to grant
SARs to Participants on the following terms and conditions:


(i)         Right to Payment.  A SAR shall confer on the Participant to whom it
is granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee.  The grant price of a SAR shall
not be less than the Fair Market Value of a share of Stock on the date of grant
of such SAR.


(ii)         Other Terms.  The Committee shall determine, at the date of grant
or thereafter, the time or times at which and the circumstances under which a
SAR may be exercised in whole or in part (including, without limitation, based
on achievement of performance goals and/or future service requirements), the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which any Stock payable will be delivered or
deemed to be delivered to Participants, whether or not a SAR shall be in tandem
or in combination with any other Award, and any other terms and conditions of
any SAR.  Limited SARs that may only be exercised in connection with a Change of
Control or other events as specified by the Committee may be granted on such
terms, not inconsistent with this Section 6(c), as the Committee may
determine.  SARs and Limited SARs may be either freestanding or in tandem with
other Awards.


(d)         Restricted Stock.  The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:


(i)         Grant and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including, without
limitation, based on achievement of performance goals and/or future service
requirements), in such installments or otherwise, as the Committee may determine
at the date of grant or thereafter.  Except to the extent restricted under any
Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have the rights of a shareholder, including the right to
vote the Restricted Stock and the right to receive dividends thereon (subject to
any mandatory reinvestment or other requirement imposed by the Committee or
President as provided herein). During the restricted period applicable to the
Restricted Stock, subject to Section 8(b) below, the Restricted Stock may not be
sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Participant.


(ii)         Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited; provided
that the Committee may, in its discretion, in any individual case provide for
waiver in whole or in part of restrictions or forfeiture conditions relating to
Restricted Stock.
 
 
 
7

--------------------------------------------------------------------------------

 

 
(iii)                 Certificates for Stock.  Restricted Stock granted under
the Plan may be uncertificated and shall be evidenced in such manner as the
Committee or the Corporation shall determine.  If certificates representing
Restricted Stock are registered in the name of the Participant, the Committee
may require that such certificates bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Restricted Stock, that
DIUS retain physical possession of the certificates, and that the Participant
deliver a stock power to DIUS, endorsed in blank, relating to the Restricted
Stock.


(iv)                 Dividends and Splits.  As a condition to the grant of an
Award of Restricted Stock, the Committee may require that any cash dividends
paid on a share of Restricted Stock be automatically reinvested in additional
shares of Restricted Stock or applied to the purchase of additional Awards under
the Plan.  Unless otherwise determined by the Committee, Stock distributed in
connection with a Stock split or Stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.


(e)         Restricted Stock Units (“RSUs”).  The Committee is authorized to
grant RSUs to Participants on the following terms and conditions:


(i)         Grant and Restrictions.  The Committee shall determine the number of
RSUs to be awarded to a Participant pursuant to an Award.  RSUs shall be settled
in Stock only.  RSUs shall be subject to such restrictions on transferability,
risk of forfeiture and other restrictions, if any, as the Committee may impose,
which restrictions may lapse separately or in combination at such times and
under such circumstances (including based on achievement of performance goals
and/or future service requirements), in installments or otherwise, as the
Committee may determine at the date of grant or thereafter.  A Participant who
is granted RSUs shall not have any of the rights of a shareholder, including the
right to vote Stock or the right to receive dividends thereon prior to any
actual issuance of Stock in settlement of the RSUs.  During the restricted
period applicable to the RSUs, subject to Section 8(b) below, RSUs may not be
sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Participant.


(ii)         Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, RSUs that
are at that time subject to restrictions shall be forfeited; provided that the
Committee may, in its discretion, in any individual case provide for waiver in
whole or in part of restrictions or forfeiture conditions relating to RSU.


(iii)         Certificates for Stock.  RSUs shall always be settled in
Stock.  Shares of such Stock may be uncertificated and shall be evidenced in
such manner as the Committee or the Corporation shall determine.
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
(f)         Cancellation and Rescission of Awards.  Unless the Award agreement
specifies otherwise, the Committee may cancel any outstanding Award at any time,
and the Corporation shall have the additional rights set forth in Section
6(f)(iv) below, if the Participant is not in compliance with all applicable
provisions of the Award agreement and the Plan including the following
conditions:


(i)  A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the President
of the Corporation or other senior officer designated by the Committee, is or
becomes competitive with the Corporation.  For Participants whose employment has
terminated, the judgment of the President or other senior officer designated by
the Committee shall be based on the Participant’s position and responsibilities
while employed by the Corporation, the Participant’s post-employment
responsibilities and position with the other organization or business, the
extent of past, current and potential competition or conflict between the
Corporation and the other organization or business, the effect on the
Corporation’s shareholders, customers, suppliers and competitors of the
Participant assuming the post-employment position and such other considerations
as are deemed relevant given the applicable facts and circumstances.  A
Participant shall be free, however, to purchase as an investment or otherwise,
stock or other securities of such organization or business so long as they are
listed upon a recognized securities exchange or traded over-the-counter, and
such investment does not represent a greater than five percent equity interest
in the organization or business.


(ii)  A Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any confidential information or material relating to
the business of the Corporation that is acquired by the Participant either
during or after employment with the Corporation.


(iii)  A Participant shall disclose promptly and assign to the Corporation all
right, title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Corporation, relating in
any manner to the actual or anticipated business, research or development work
of the Corporation and shall do anything reasonably necessary to enable the
Corporation to secure a patent where appropriate in the United States and in
foreign countries.


(iv)  Upon exercise, settlement, payment or delivery pursuant to an Award, the
Participant shall certify on a form acceptable to the Committee that he or she
is in compliance with the terms and conditions of the Plan.  Failure to comply
with the provisions of this Section 6(f) prior to, or during the six months
after, any exercise, payment or delivery pursuant to an Award shall cause such
exercise, payment or delivery to be rescinded. The Corporation shall notify the
Participant in writing of any such rescission within two years after such
exercise, payment or delivery; provided, however, that the Corporation may, in
its discretion, in any individual case provide for waiver in whole or in part of
compliance with the provisions of this Section 6(f).  Within ten days after
receiving such a notice from the Corporation, the Participant shall pay to the
Corporation the amount of any gain realized or payment received as a result of
the rescinded exercise, payment or delivery pursuant to an Award.  Such payment
shall be made either in cash or by returning to the Corporation the number of
shares of Stock that the Participant received in connection with the rescinded
exercise, payment or delivery.  In the case of any Participant whose employment
is terminated by the Corporation and its subsidiaries without “cause” (as
defined in the Award agreement), however, a failure of the Participant to comply
with the provisions of Section 6(f)(i) after such termination of employment
shall not in itself cause rescission or require repayment with respect to any
Award exercised, paid or delivered before such termination.
 
 
 
9

--------------------------------------------------------------------------------

 
 

 
7.        Change of Control.  Unless otherwise provided in the Award agreement:


(a)  In the event of a Change of Control of Lincoln, (i) any Award of an Option
or SAR carrying a right to exercise that was not previously exercisable and
vested shall become fully exercisable and vested as of the time of the Change of
Control of Lincoln and shall remain exercisable and vested for the balance of
the stated term of such Award without regard to any termination of employment by
the Participant, subject only to applicable restrictions set forth in Section
8(a) hereof and (ii) any restrictions and forfeiture conditions applicable to
any RSU or Restricted Stock granted under the Plan shall lapse and such Award
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 8(a) hereof, provided that a Change of Control
shall not accelerate payment of any such fully vested Award that is subject to
Code Section 409A unless such Change of Control also qualifies as a "change in
control event" as described under Code Section 409A(a)(2)(A)(v).


(b)  In the event of a Change of Control of the Corporation or DIUS that occurs
within one year after shares are called in accordance with the provisions of
Section 4(d) from an individual other than an individual from whom the shares
are called as a result of the individual’s termination of employment, the
individual will receive a payment equal to the excess, if any, of the Change of
Control Price over the amount paid for a share of Stock pursuant to the call,
multiplied by the number of shares called from the individual. In the event that
a Change of Control of DIUS occurs in connection with a Change of Control of the
Corporation in which the Change of Control Price is set in a manner that does
not indicate a specific Change of Control Price for DIUS, such an individual
will receive a payment equal to the excess, if any, of the Fair Market Value of
the Stock as determined on the most recent Valuation Date on or before the
Change in Control of DIUS over the amount paid for a share of stock pursuant to
the call, multiplied by the number of shares called from the individual.  Any
such payment under this Section shall be paid in a lump sum as soon as
practicable after the Change of Control, but in no event later than thirty (30)
days after the Change of Control.


8.         General Provisions.


(a)         Compliance with Legal and Other Requirements.  The Corporation may,
to the extent deemed necessary or advisable by the Committee, postpone the
issuance or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Corporation may in the future be
listed or quoted, or compliance with any other obligation of the Corporation, as
the Committee may consider appropriate, and may require any Participant to make
such representations, furnish such information and comply with or be subject to
such other conditions as it may consider appropriate in connection with the
issuance or delivery of Stock or payment of other benefits in compliance with
applicable laws, rules, and regulations, listing requirements, or other
obligations.  The foregoing notwithstanding, in connection with a Change of
Control, the Corporation shall take or cause to be taken no action, and shall
undertake or permit to arise no legal or contractual obligation, that results or
would result in any postponement of the issuance or delivery of Stock or payment
of benefits under any Award or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on a Participant than existed on the
90th day preceding the Change of Control.
 
 
 
 
10

--------------------------------------------------------------------------------

 

 
(b)         Limits on Transferability; Beneficiaries.  No Award or other right
or interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a subsidiary), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative, except that Awards and other rights (other than ISOs and
SARs in tandem therewith) may be transferred to one or more Beneficiaries or
other transferees during the lifetime of the Participant, and may be exercised
by such transferees in accordance with the terms of such Option, but only if and
to the extent such transfers are permitted by the Committee pursuant to the
express terms of an Award agreement (subject to any terms and conditions which
the Committee may impose thereon).  A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.


(c)         Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Stock, or other property), recapitalization,
forward or reverse split, reorganization, merger, acquisition, consolidation,
spin-off, combination, repurchase, share exchange, liquidation, non-reciprocal
inter-company transaction, dissolution or other similar corporate transaction or
event (including a material change in intercompany pricing methodologies)
affects the Stock such that an adjustment to outstanding Awards or the number of
shares of Stock held by a Participant or Stock holder is required to preserve
(or prevent enlargement of) the benefits or potential benefits intended at the
time of grant, then in such manner as the Committee deems equitable, an
appropriate adjustment must be made to any or all of (i) the number and kind of
shares of Stock (or other securities substituted for Stock as the Committee
determines) held by a Participant or Stock holder, (ii) the number and kind of
shares of Stock (or other securities substituted for Stock as the Committee
determines) which may be delivered in connection with Awards granted thereafter,
(iii) the number and kind of shares of Stock (or other securities substituted
for Stock as the Committee determines) subject to or deliverable in respect of
outstanding Awards and (iv) the exercise price, grant price or purchase price
relating to any Award and/or the Committee shall make provision for payment of
cash or other property in respect of any outstanding Award.  In determining the
appropriate adjustment to be made, the Committee may take into account such
factors as it deems appropriate, including (x) the restrictions of applicable
law, (y) the potential tax consequences of an adjustment and (z) the possibility
that some Participants might receive an adjustment or a distribution of some
other benefit that is unintended, and in light of certain factors or
circumstances may make adjustments that are not uniform or proportionate among
outstanding Awards, modify vesting dates, defer the delivery shares of Stock or
make other equitable adjustments.  Any such adjustments shall also apply to
Stock held by a Participant or Stock holder that was acquired pursuant to the
exercise, payment, settlement or vesting of an Award.  Any such adjustments to
outstanding Awards or the number of shares of Stock held by a Participant or
Stock holder will be effected in a manner that precludes enlargement of rights
and benefits under such Awards and will be made in a manner that will not be
treated under Code Section 409A as the grant of a new Option or
SAR.  Adjustments, if any, and any determinations or interpretations, including
any determination of whether a distribution is other than a normal cash
dividend, made by the Committee shall be conclusive and binding.  In addition,
the Committee is authorized (subject to Section 8(e) and the provisos therein)
to make adjustments in the terms and conditions of, and the criteria included
in, Awards in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence, as well as acquisitions
and dispositions of businesses and assets) affecting the Corporation, any
subsidiary or any business unit, or the financial statements of the Corporation
or any subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Corporation,
any subsidiary or business unit thereof, performance of comparable
organizations, economic and business conditions, personal performance of a
Participant, and any other circumstances deemed relevant.
 
 
 
 
11

--------------------------------------------------------------------------------

 

 
(d)         Taxes.  The Corporation and any affiliate is authorized to withhold
from any payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Corporation and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award.  This
authority shall include authority to withhold or receive Stock held more or less
than six months, or other property and to make cash payments in respect thereof
in satisfaction of a Participant’s tax obligations (not to exceed the minimum
statutorily required tax withholding), either on a mandatory or elective basis
in the discretion of the Committee.


(e)         Changes to the Plan and Awards.  The Board, or the Committee acting
pursuant to such authority as may be delegated to it by the Board, may amend,
alter, suspend, discontinue or terminate the Plan or the Committee’s authority
to grant Awards under the Plan, provided that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of a Participant under any previously granted and outstanding
Award.  Any adjustment pursuant to Section 8(c) hereof shall not be treated as
materially and adversely affecting the rights of a Participant or a Stock
holder.  The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue or terminate any Award theretofore granted and any
Award agreement relating thereto, except as otherwise provided in the Plan;
provided that, without the consent of an affected Participant, no Committee
action may materially and adversely affect the rights of such Participant under
such Award. Notwithstanding anything in the Plan to the contrary, if any right
under this Plan would cause a transaction to be ineligible for pooling of
interest accounting that would, but for the right hereunder, be eligible for
such accounting treatment, the Committee may modify or adjust the right so that
pooling of interest accounting shall be available, including the substitution of
Stock having a Fair Market Value equal to the cash otherwise payable hereunder
for the right which caused the transaction to be ineligible for pooling of
interest accounting.
 
 
 
 
12

--------------------------------------------------------------------------------

 

 
(f)         Limitation on Rights Conferred under Plan.  Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Corporation or a subsidiary, (ii) interfering in any
way with the right of the Corporation or a subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the
Corporation (including the right to vote shares of Stock or receive dividends)
unless and until the Participant is duly issued or transferred shares of Stock
in accordance with the terms of an Award.


(g)         Nonexclusivity of the Plan.  The adoption of the Plan by the Board
shall not be construed as creating any limitations on the power of the Board or
a committee thereof to adopt such other compensation and incentive arrangements
for employees, agents and brokers of the Corporation and its subsidiaries as it
may deem desirable.


(h)         Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash or other consideration, the
Participant shall be repaid the amount of such cash or other consideration.


(i)         Governing Law.  The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with Delaware law, without giving effect to principles
of conflicts of laws, and applicable federal law.
 
(j)  Plan Effective Date.  The Plan was originally adopted by the Board
effective as of January 1, 2001, and was amended and restated by the Board
effective as of November 5, 2007.
 
(k)  Code Section 409A.  The Plan shall be operated and administered in such a
way that no Participants are subject to adverse tax consequences under Code
Section 409A.  Accordingly, no action shall be taken under the Plan that would
result in such adverse tax consequences.
 
 
 
13

--------------------------------------------------------------------------------

 
 
APPENDIX A


Market Transaction Approach to Valuation
 
General
 
The Market Transaction Approach is a “top down” approach to business valuation
which involves valuing a company based on the market valuation of entire
companies that have been sold or the prices at which significant interests in
companies have been transacted.  Although each business entity may be regarded
as a unique income producing enterprise, the fair market values of DIUS can be
estimated by computing the multiples of various performance measures using
actual transaction prices paid for similar investment management companies.
 
Application
 
To estimate the respective fair market values of DIUS, an independent valuation
firm will consider three commonly applied valuation benchmarks in the asset
management industry: price to assets under management (“AUM”); price to
revenues; and, price to earnings before taxes, amortization and depreciation
(“EBITDA”).  The sub-advised assets will be valued separately from the advised
assets, and the independent valuation firm may, in its judgment, apply different
median multiples to the sub-advised assets than used for the advised assets.  In
addition, the independent valuation firm may, in its judgment, apply certain
non-operating assets and liabilities to adjust the valuation.
 
For the purposes of the Plan, the independent valuation firm will consistently
apply the following weightings to median multiples to arrive at estimates of
fair market value for DIUS:
 
Benchmark
Weighting
Price to AUM
40.0%
Price to Revenue
20.0%
Price to EBITDA
40.0%



Advantages
Ø
Over time, semiannual updates of the Market Transaction Database will reflect
changes in the valuation multiples paid for investment management companies

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
Ø
Most weight given to valuation benchmarks displaying least variability,
mitigating potential of unreasonable estimates of value

   

Ø
Consideration given to all commonly used valuation benchmarks used to price
asset management businesses

   

Ø
Use of more than one benchmark multiple reduces volatility from market trends
and dilutes impact of pricing anomalies (e.g. recent premia paid by foreign
buyers)

   

Ø
No required adjustments for discounts/premia as all information impounded into
market data

   

Ø
Adds a degree of certainty and stability to valuation updates

 
Fair Market Value Determinations in the Event of Certain Business Transactions
 
A.
In the event of a sale transaction in which any material source of revenues
within the business of DIUS is not included in the sale, an appropriate
adjustment should be made by the appraiser using a methodology consistent with
those used in prior valuations.

 
B.
In the event of a “Change of Control” of Lincoln, the Fair Market Value of DIUS
shall be calculated in a manner that will take into account an allocable portion
of any control premium associated with the Change of Control of Lincoln.  The
control premium percentage to be used for this purpose will be calculated by
comparing the average of the closing price of LNC stock for the 90 day period
preceding the announcement of such Change of Control with the actual Change of
Control purchase price.  The announcement date to be used will be the date of
the initial announcement which precipitates the change of control.  The Change
of Control premium percentage so computed will be applied to the Fair Market
Value of DIUS for the valuation applicable to the Lincoln Change of Control
date.

 
Committee/Appraiser Coordination
 
In the event of any corporate transaction or any other event which the appraiser
reasonably believes should, in order to provide consistency and fairness, result
in an adjustment to the Fair Market Value or in an adjustment to the exercise
price, grant price, number of options or shares or other feature of the plan,
the appraiser shall consult with and coordinate with the Committee (see Section
8(c) of the Plan) to determine what adjustments are appropriate and that those
adjustments are correctly and consistently applied.  Changes to the valuation
methodology shall be approved by the Committee.
 


15


--------------------------------------------------------------------------------